PER CURIAM:
Maryann Laremont-Lopez appeals the district court’s margin order denying her motion requesting that the court permit her to review the entire record of the proceedings in her closed civil case, and advise her which documents had been sealed and who had viewed them. We have reviewed the record and find no reversible error. Accordingly, we affirm the order. Laremontr-Lopez v. Virginia Dep’t of Health, No. 2:06-ev-00290-RAJ-FBS (E.D.Va. Apr. 23, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.